Citation Nr: 1444616	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  93-092 07	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include chloracne.

2.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.

The record reflects the Veteran has had various appellate claims before the Board of Veterans' Appeals (Board) over the years.  The current appellate claims are before the Board on appeal from rating decisions promulgated in October 2004 and November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In pertinent part, the October 2004 rating decision denied service connection for chloracne, and the November 2009 rating decision denied service connection for sleep apnea.

The Board notes that while service connection was previously denied for a skin disorder by a September 1969 rating decision, the RO appears to have made an implicit determination that new and material evidence has been received in that it adjudicated the merits of the claim of service connection for chloracne.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  In a January 2013 decision, the Board determined that new and material evidence had been received to reopen the Veteran's claim of service connection for a skin disorder.  Therefore, the issue of service connection for a skin disorder was on appeal before the Board.

The Veteran provided testimony on the current appellate issues at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in August 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

The Board observes that the Veteran had prior hearings before a VLJ in July 1999 and another AVLJ in June 2008.  Further, VA regulations provide that a claimant is entitled to have final determination of his or her claim made by the Board member who conducted a hearing.  38 C.F.R. § 20.707.  However, the testimony at the prior hearings concerned issues not currently before the Board.  Specifically, both hearings included testimony in regard to a claim of entitlement to an effective date earlier than April 2, 1997, for a rating higher than 10 percent for posttraumatic stress disorder (PTSD).  By a September 2008 decision, the Board denied this earlier effective date claim.  The Veteran subsequently submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claim.  The Court issued a March 2013 Memorandum Decision setting aside the September 2008 Board decision, and remanding the appeal for readjudication.  As this issue was before a panel of three judges, not including the undersigned AVLJ, the issue of entitlement to an effective date earlier than April 2, 1997, for a rating higher than 10 percent for PTSD will be addressed in a separate decision.

In addition, the July 1999 hearing included testimony regarding entitlement to a compensable rating for slit-like perforation of the left tympanic membrane, which was subsequently denied by a May 2002 Board decision.  An August 2004 Board decision found that there was no clear and unmistakable error (CUE) in the May 2002 Board decision.  Nothing in the record reflects the Veteran appealed this decision to the Court.  As such, it appears to be resolved and is no longer before the Board for adjudication.

In view of the foregoing, the Board finds that only the AVLJ who conducted the August 2011 hearing actually took testimony on the current appellate claims.  Therefore, neither the VLJ who conducted the July 1999 hearing, or the AVLJ who conducted the June 2008 hearing, is required to address the current appellate claims pursuant to 38 C.F.R. § 20.707.

The Board acknowledges that the claim of service connection for chloracne was listed as part of the September 2008 Board decision, and that it was remanded for further development.  In pertinent part, the Board directed that a Statement of the Case (SOC) be promulgated on the chloracne and tinnitus claims in accord with Manlincon v. West, 12 Vet. App. 238 (1999).  An SOC was promulgated on this issue in April 2011, and the Veteran perfected his appeal by filing a timely Substantive Appeal in May 2011.  

In January 2013, the claims of service connection for chloracne and sleep apnea were remanded by the Board for further examination.  Despite the foregoing, for the reasons addressed in the REMAND portion of the decision below the Board finds that further development is still required regarding the claims of service connection for chloracne and sleep apnea.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board observes that the Veteran also perfected an appeal with respect to the issue of entitlement to service connection for coronary artery disease.  However, service connection was established for this disability by a January 2011 rating decision.  In view of the foregoing, this issue has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board also observes that in a February 2010 statement, and at his August 2011 Board hearing, the Veteran indicated that he was actually seeking a compensable rating for a tender and painful scar of the left ear.  This appears to be in regard to his service-connected history of small, slit-like perforation, left tympanic membrane, which is also evaluated as noncompensable (zero percent), which, as already noted was denied by the Board in May 2002, and the Veteran did not appeal that decision to the Court.  More recently, the record reflects this claim was again denied by a March 2012 rating decision, and nothing in the record reflects the Veteran initiated an appeal to that decision.  Consequently, the Board concludes that this claim is not currently before it for adjudication.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issues on appeal.


REMAND

As noted in the Introduction section above, the Board remanded the Veteran's claims of entitlement to service connection for a skin disorder and sleep apnea in January 2013 for additional evidentiary development, to include scheduling the Veteran for VA examinations.  Additionally, the remand discussed the provisions of 38 C.F.R. § 3.655 addressing the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

Subsequently, the AMC scheduled the Veteran for VA examinations to assess his skin disorder and sleep apnea on June 12, 2013.  However, the Veteran submitted a March 2013 statement noting that he would be out of the country from May 25, 2013 to June 14, 2013.  Therefore, he was unable to attend the June 12, 2013 examinations scheduled.  The Board finds the Veteran's March 2013 statement noting his plans to be out of the country on the date of examination, to be good cause for his failure to report to the scheduled examinations.  See 38 C.F.R. § 3.655 (2013).  Therefore, the issues of service connection for a skin disorder and sleep apnea will be remanded to afford the Veteran another opportunity to be scheduled for VA examinations.

The Board further finds that any outstanding treatment records regarding the Veteran's skin problems and sleep apnea should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should obtain the names and addresses of all medical care providers who have recently treated the Veteran for skin problems and sleep apnea.  After securing any necessary release, the AMC/RO should obtain those records not on file.  Additionally, ensure that the Veteran's VA treatment records are up to date. 

2. After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of his current skin disorder.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

The examiner must specifically state whether the Veteran's current skin disorder is chloracne or other acneform diseases consistent with chloracne.

If the Veteran is found to have a current skin disorder other than chloracne or other acneform diseases consistent with chloracne, then the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the disorder was incurred in, aggravated by, or otherwise the result of active service.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  

3. The Veteran should also be afforded an examination to evaluate the nature and etiology of his current sleep apnea.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the current sleep disorder was incurred in, aggravated by, or otherwise the result of his active service.  If the examiner determines it is not directly related to service, then the examiner must express an opinion as to whether it is at least as likely as not that it was caused or aggravated by a service-connected disability to include PTSD and/or coronary artery disease.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  

4. Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

6. If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since these claims were last adjudicated below, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this Remand and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  See 38 C.F.R.   §§ 3.158, 3.655 (2013).

The Veteran has the right to submit additional evidence and argument on the or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



